Exhibit 10.3

Execution Version

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT,

dated as of May 4, 2018,

among

AMNEAL PHARMACEUTICALS LLC,

as the Borrower,

each other Grantor party hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

Reference is made to the ABL/Term Loan Intercreditor Agreement dated as of
May 4, 2018 (as amended, restated, supplemented or otherwise modified from time
to time, the “Closing Date Intercreditor Agreement”), by and among JPMorgan
Chase Bank, N.A., as ABL Agent (as defined therein), and JPMorgan Chase Bank,
N.A., as Term Loan Agent (as defined therein), and acknowledged by the Borrower
and the other parties from time to time signatory thereto. Notwithstanding
anything herein to the contrary, the liens and security interests granted to the
Collateral Agent, for the ratable benefit of the Secured Parties hereunder,
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent and the other Secured Parties hereunder are subject to the
provisions of the Closing Date Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Closing Date
Intercreditor Agreement and this Agreement, the provisions of the Closing Date
Intercreditor Agreement shall control.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1  

Section 1.01.

   Credit Agreement      1  

Section 1.02.

   Other Defined Terms      2  

ARTICLE II GUARANTEE

     9  

Section 2.01.

   Guarantee      9  

Section 2.02.

   Guarantee of Payment      9  

Section 2.03.

   No Limitations, Etc.      10  

Section 2.04.

   Reinstatement      11  

Section 2.05.

   Agreement To Pay; Contribution; Subrogation      11  

Section 2.06.

   Information      12  

Section 2.07.

   Maximum Liability      13  

ARTICLE III PLEDGE OF SECURITIES

     13  

Section 3.01.

   Pledge      13  

Section 3.02.

   Delivery of the Pledged Collateral      14  

Section 3.03.

   Representations, Warranties and Covenants      15  

Section 3.04.

   Registration in Nominee Name; Denominations      17  

Section 3.05.

   Voting Rights; Dividends and Interest, Etc.      17  

ARTICLE IV SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

     19  

Section 4.01.

   Security Interest      19  

Section 4.02.

   Representations and Warranties      22  

Section 4.03.

   Covenants      25  

Section 4.04.

   Other Actions      26  

Section 4.05.

   Covenants Regarding Patent, Trademark and Copyright Collateral      27  

 

i



--------------------------------------------------------------------------------

Section 4.06.

   Intercreditor Relations      28  

ARTICLE V REMEDIES

     29  

Section 5.01.

   Remedies Upon Default      29  

Section 5.02.

   Application of Proceeds      31  

Section 5.03.

   Securities Act, Etc.      32  

ARTICLE VI INDEMNITY, SUBROGATION AND SUBORDINATION

     33  

Section 6.01.

   Indemnity      33  

Section 6.02.

   Contribution and Subrogation      33  

Section 6.03.

   Subordination      34  

ARTICLE VII MISCELLANEOUS

     34  

Section 7.01.

   Notices      34  

Section 7.02.

   Security Interest Absolute      34  

Section 7.03.

   Limitation By Law      35  

Section 7.04.

   Binding Effect; Several Agreement      35  

Section 7.05.

   Successors and Assigns      35  

Section 7.06.

   Collateral Agent’s Fees and Expenses; Indemnification      36  

Section 7.07.

   Collateral Agent Appointed Attorney-in-Fact      36  

Section 7.08.

   APPLICABLE LAW      37  

Section 7.09.

   Waivers; Amendment      37  

Section 7.10.

   WAIVER OF JURY TRIAL      38  

Section 7.11.

   Severability      38  

Section 7.12.

   Counterparts      38  

Section 7.13.

   Headings      38  

Section 7.14.

   Jurisdiction; Consent to Service of Process      38  

Section 7.15.

   Termination or Release      39  

Section 7.16.

   Additional Subsidiaries      40  

 

ii



--------------------------------------------------------------------------------

Schedules

 

Schedule I

 

Pledged Stock; Debt Securities

Schedule II

 

Intellectual Property

Schedule III

 

Filing Jurisdictions

Schedule IV

 

Commercial Tort Claims

Exhibits  

Exhibit I

 

Form of Supplement to the Guarantee and Collateral Agreement

Exhibit II

 

Form of Trademark Security Agreement

Exhibit III

 

Form of Patent Security Agreement

Exhibit IV

 

Form of Copyright Security Agreement

 

iii



--------------------------------------------------------------------------------

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT dated as of May 4, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, this “Agreement”), among AMNEAL PHARMACEUTICALS LLC (the “Borrower”) and
each other party identified as a “Grantor” on the signature pages hereto
(together with any other entity that may become a party hereto as a Grantor as
provided herein, each a “Grantor” and, collectively, the “Grantors”), and
JPMORGAN CHASE BANK, N.A. (“JPM”), as Administrative Agent for the Lenders under
the Credit Agreement referred to below (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Secured Parties (as defined below) (in
such capacity, the “Collateral Agent”).

RECITALS

 

(1) Reference is made to that certain TERM LOAN CREDIT AGREEMENT, dated as of
the date hereof (as amended, amended and restated, supplemented, refinanced,
replaced, extended or otherwise modified from time to time, the “Credit
Agreement”), by and among AMNEAL PHARMACEUTICALS LLC, a Delaware limited
liability company, the Lenders and other parties that are party thereto from
time to time and JPM, as Administrative Agent and as Collateral Agent.

 

(2) In consideration of the extensions of credit and other accommodations of the
Lenders as set forth in the Credit Agreement and of the Qualified Counterparties
as set forth in the Specified Hedge Agreements, each Guarantor has agreed to
guarantee the obligations of the Borrower under the Credit Agreement and each
Grantor has agreed to secure such Grantor’s obligations under the Loan
Documents, in each case as set forth herein.

AGREEMENT

Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Credit Agreement.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein have the meanings assigned to them in the Credit Agreement, and the
following terms which are defined in the UCC are used herein as so defined (and
if defined in more than one article of the UCC have the meaning specified in
Article 9 thereof): Accounts, Account Debtor, As-Extracted Collateral,
Authenticate, Certificated Security, Chattel Paper, Commodity Account, Commodity
Contract, Commodity Intermediary, Deposit Account, Documents, Electronic Chattel
Paper, Entitlement Order, Equipment, Farm Products, Financial Asset, Fixtures,
Goods, Health-Care-Insurance Receivable, Instruments, Inventory,
Letter-of-Credit Rights, Manufactured Homes, Money, Payment Intangibles,
Securities Account, Securities Intermediary, Security, Security Entitlement,
Supporting Obligations, Tangible Chattel Paper and Uncertificated Security.



--------------------------------------------------------------------------------

(b) The rules of construction specified in Sections 1.02 through 1.09 of the
Credit Agreement also apply, mutatis mutandis, to this Agreement.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Administrative Agent” means JPM, as “Administrative Agent” under the ABL
Credit Agreement, and any duly appointed successor in such capacity.

“ABL Collateral Agent” means JPM, as “Collateral Agent” under the ABL Credit
Agreement, and any duly appointed successor in such capacity.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01(1).

“Collateral” means the collective reference to Article 9 Collateral and Pledged
Collateral.

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Control” has the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, which provides the ABL Collateral Agent with Control of any such
accounts, in form and substance reasonably satisfactory to the ABL Collateral
Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Grantor under any Copyright now or hereafter owned by
any third party, and all rights of any Grantor under any such agreement
(including any such rights that such Grantor has the right to license).

“Copyrights” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Copyright License or otherwise):

 

(1) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise;

 

2



--------------------------------------------------------------------------------

(2) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, supplemental
registrations and pending applications for registration in the United States
Copyright Office and the right to obtain all renewals thereof, including those
listed on Schedule II;

 

(3) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

 

(4) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Credit Agreement” has the meaning assigned to such term in the recitals to this
Agreement.

“DDA” means any checking or other demand deposit account maintained by the
Grantors.

“Discharge of ABL Claims” has the meaning assigned to such term in the Closing
Date Intercreditor Agreement.

“Excluded Accounts” means any DDA, securities account, commodity account or any
other deposit account of any Grantor (and all Cash, Cash Equivalents and other
securities or investments credited thereto or deposited therein): (1) that is a
zero balance account, disbursement account or imprest account; (2) that is an
account holding ABL Priority Collateral or the proceeds thereof, so long as all
amounts on deposit therein constitute ABL Priority Collateral; (3) that does not
have an individual daily balance in excess of $500,000, or in the aggregate with
each other account described in this clause (3), in excess of $5.0 million;
(4) the balance of which is swept at the end of each Business Day into a deposit
account, securities account or commodity account in the name of the ABL
Collateral Agent or subject to a Control Agreement, so long as such daily sweep
is not terminated or modified (other than to provide that the balance in such
deposit account, securities account or commodity account is swept into another
deposit account, securities account or commodity account subject to a Control
Agreement) without the consent of the ABL Collateral Agent; (5) that is a Trust
Account; or (6) to the extent that it is cash collateral for letters of credit
to the extent permitted under Section 6.02 of the Credit Agreement.

“Excluded Assets” means all of the following, whether now owned or hereafter
acquired:

 

(1) any Excluded Equity Interests;

 

(2) any Real Property interests (but, for the avoidance of doubt, excluding
Fixtures to the extent a security interest in such Fixtures can be perfected by
the filing of a Uniform Commercial Code financing statement in the office of the
secretary of state (or similar central filing office) in the jurisdiction of
organization of the applicable Grantor);

 

3



--------------------------------------------------------------------------------

(3) any particular asset if the pledge thereof or the security interest therein
would result in material adverse tax consequences, as reasonably determined by
the Borrower in consultation with the Administrative Agent;

 

(4) any particular asset if and to the extent that a security interest therein
(a) is prohibited by or in violation of any applicable law, rule or regulation
or (b) requires consent of any Governmental Authority that has not been
obtained;

 

(5) any (a) As-Extracted Collateral, (b) timber to be cut, (c) Farm Products,
(d) Manufactured Homes and (e) Health-Care Insurance Receivables (but only to
the extent such Health-Care Insurance Receivables are (i) Medicare or Medicaid
receivables or other governmental third party payor receivables, (ii) not
perfected by the filing of a Uniform Commercial Code financing statement in the
office of the secretary of state (or similar central filing office) in the
jurisdiction of organization of the applicable Grantor) or (iii) as otherwise
agreed by the Borrower and the Administrative Agent);

 

(6) any “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of the Lanham Act has been filed, to the extent that, and solely during the
period for which, any assignment of an “intent-to-use” application prior to such
filing would violate the Lanham Act;

 

(7) any Excluded Accounts;

 

(8) any assets owned directly or indirectly by a non-U.S. Subsidiary or a FSHCO;

 

(9) any motor vehicles, airplanes and any other assets subject to certificates
of title or similar certificates of ownership;

 

(10) [reserved];

 

(11) any lease, license, franchise, charter, contract or agreement, together
with any rights or interest thereunder, in each case, if and to the extent a
security interest therein granted to the Collateral Agent is prohibited by or in
violation of a term, provision or condition of any such lease, license,
franchise, charter, contract or agreement, or would result in the abandonment,
invalidation or unenforceability thereof or create a right of termination in
favor of or require the consent, approval, license or authorization of any third
party (other than the Borrower or any Subsidiary) thereto, except, in each case,
to the extent that such prohibition or restriction would be rendered ineffective
under the UCC or other applicable Law; provided, that the exclusions referred to
in clause (11) of this definition shall not include any Proceeds or receivables
of any such asset, lease, license, franchise, charter, contract or agreement,
the assignment of which is expressly deemed effective under the UCC or other
similar applicable law notwithstanding such prohibition or restriction (unless
such Proceeds or receivables would otherwise constitute Excluded Assets);

 

(12) any Commercial Tort Claim with a value not in excess of $15 million, as
determined in good faith by the Borrower;

 

4



--------------------------------------------------------------------------------

(13) any assets to the extent the cost, burden, difficulty or consequence of
obtaining, maintaining or perfecting a security interest therein exceeds the
fair market value thereof or the practical benefit to the Secured Parties of the
security afforded (or proposed to be afforded) thereby as reasonably determined
by the Administrative Agent in consultation with the Borrower;

 

(14) (a) any assets and proceeds thereof subject to a Lien permitted under
Section 6.02(3) of the Credit Agreement to the extent that the documents
providing for the Indebtedness secured by such Liens do not permit such assets
and proceeds thereof to be pledged to the Collateral Agent or would require a
third party consent or (b) any assets subject to a Lien permitted by
Section 6.02(7) so long as the documents providing for such Lien do not permit
such assets to be pledged to the Collateral Agent; or

 

(15) without duplication, any assets to the extent excluded pursuant to
Section 5.10(4) of the Credit Agreement.

“Excluded Equity Interests” means any and all of the following Equity Interests,
whether now owned or hereafter acquired:

 

(1) any Equity Interests in any Person that is not a direct Wholly Owned
Restricted Subsidiary of the Borrower or another Grantor;

 

(2) any Equity Interests in any Person (other than a direct or indirect Wholly
Owned Subsidiary of the Borrower or another Grantor) in each case to the extent
(a) the Organizational Documents or other agreements with respect to such Equity
Interests with other equity holders prohibits or restricts the pledge of such
Equity Interests or (b) the pledge of such Equity Interests is otherwise
prohibited or restricted by law, any agreement with a third party (other than
the Borrower or any of its respective Subsidiaries), would require consent of
any Governmental Authority which has not been obtained or would result in a
change of control, repurchase obligation or other adverse consequence (in each
case, except to the extent that any such prohibition or restriction would be
rendered ineffective under the UCC or other applicable Law);

 

(3) any Equity Interests in Immaterial Subsidiaries (except to the extent the
security interest therein can be perfected by the filing of a Form UCC-1
financing statement in the office of the secretary of state (or similar central
filing office) in the jurisdiction of organization of the applicable Grantor),
Captive Insurance Subsidiaries, not-for-profit organizations, special purpose
entities used for securitization facilities (including Receivables Subsidiaries)
and Unrestricted Subsidiaries;

 

(4) any Margin Stock;

 

(5) any voting Equity Interests of any non-U.S. Subsidiary or any FSHCO in
excess of 65% of the issued and outstanding voting Equity Interests of such
non-U.S. Subsidiary or FSHCO;

 

5



--------------------------------------------------------------------------------

(6) subject to Section 7.15(4), any Equity Interests to the extent that a pledge
of such Equity Interests would give rise to additional subsidiary reporting
requirements under Rule 3-10 or Rule 3-16 of Regulation S-X promulgated under
the Exchange Act;

 

(7) to the extent applicable law requires that a Subsidiary of such Grantor
issue directors’ qualifying shares, nominee shares or similar shares which are
required by applicable law to be held by persons other than the Grantors, such
qualifying shares, nominee shares or similar shares held by Persons other than
Grantors;

 

(8) without duplication, any Equity Interests to the extent excluded pursuant to
Section 5.10(4) of the Credit Agreement;

 

(9) any Equity Interests to the extent the pledge thereof or a security interest
therein would result in material adverse tax consequences or material adverse
regulatory consequences, in each case, as reasonably determined by the Borrower
in consultation with the Administrative Agent; or

 

(10) any Equity Interests to the extent the cost, burden, difficulty or
consequence of obtaining, maintaining or perfecting a security interest therein
exceeds the fair market value thereof or the practical benefit to the Secured
Parties afforded (or proposed to be afforded) thereby as reasonably determined
by the Administrative Agent in consultation with the Borrower.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (b) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“Grantor” and “Grantors” have the meanings assigned to such terms in the
introductory paragraph to this Agreement.

 

6



--------------------------------------------------------------------------------

“Intellectual Property” means all intellectual property of every kind and nature
that any Grantor now or hereafter owns or in which any Grantor now or hereafter
has an interest, including inventions, designs, Patents, Copyrights, Trademarks,
trade secrets, domain names, confidential or proprietary technical and business
information or know-how.

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 4.02(7).

“Intellectual Property Security Agreement” means a Trademark Security Agreement
in substantially the form of Exhibit II hereto, a Patent Security Agreement in
substantially the form of Exhibit III hereto, or a Copyright Security Agreement
in substantially the form of Exhibit IV hereto.

“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Grantor, now or hereafter, is a party
or a beneficiary, including the agreements set forth on Schedule II hereto.

“JPM” has the meaning assigned to such term in the introductory paragraph to
this Agreement.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Grantor has the right to license) and all rights of any Grantor under
any such agreement.

“Patents” means all of the following which any Grantor now or hereafter owns or
in which any Grantor now or hereafter has an interest (pursuant to a Patent
License or otherwise):

 

(1) all letters patent of the United States or the equivalent thereof in any
other country or jurisdiction, including those listed on Schedule II, and all
applications for letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule II;

 

(2) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein;

 

(3) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

 

(4) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

7



--------------------------------------------------------------------------------

“Pledged Collateral” has the meaning assigned to such term in Section 3.01(5).

“Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01(2).

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01(1).

“Secured Obligations” means the Obligations; provided that the Secured
Obligations will not include any Excluded Swap Obligations.

“Secured Parties” means (a) the Lenders, (b) the Agents, (c) the Qualified
Counterparties, (d) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document and (e) the successors and
permitted assigns of each of the foregoing.

“Security Interest” has the meaning assigned to such term in Section 4.01(1).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Grantor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Grantor has the right to
license).

“Trademarks” means all of the following which any Grantor now or hereafter owns
or in which any Grantor now or hereafter has an interest (pursuant to a
Trademark License or otherwise):

 

(1) all trademarks, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, other source
or business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof (if any),
and all registration applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the United States or any
other country or any political subdivision thereof (except for “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of the Lanham
Act has been filed, to the extent that, and solely during the period for which,
any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule II;

 

(2) all goodwill associated therewith or symbolized thereby;

 

8



--------------------------------------------------------------------------------

(3) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

 

(4) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Trust Account” means any accounts or trusts used solely to hold Trust Funds.

“Trust Funds” means cash, cash equivalents or other assets comprised of:

 

(1) funds used for payroll and payroll taxes, wages and other employee benefit
payments to or for the benefit of such Loan Party’s or any of its Restricted
Subsidiaries’ employees;

 

(2) all taxes required to be collected, remitted or withheld (including Federal
and state withholding taxes (including the employer’s share thereof)); and

 

(3) any other funds which the Borrower or any of the Restricted Subsidiaries
holds in trust or as an escrow or fiduciary for another person which is not a
Restricted Subsidiary.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that in
the event that, by reason of mandatory provisions of law, any or all of the
perfection or priority of, or remedies with respect to, any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” or “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions hereof relating
to such perfection, priority or remedies.

ARTICLE II

GUARANTEE

Section 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, to the Collateral Agent for the ratable
benefit of the Secured Parties as a primary obligor and not merely as a surety,
the due and punctual payment and performance of the Secured Obligations. Each
Guarantor further agrees that the Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from such
Guarantor, and that such Guarantor will remain bound upon its guarantee
hereunder notwithstanding any extension or renewal of any Secured Obligation.
Each Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Loan Party of any of the Secured Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. The Borrower shall be deemed to be a Guarantor hereunder solely in
respect of any Specified Hedge Agreements to which the Borrower is not a party.

Section 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due (whether at the
stated maturity, by acceleration or otherwise) and not of collection, and waives
any right to require that any resort be had by the Collateral Agent or any other
Secured Party to any security held for the payment of the Secured Obligations or
to any balance of any Deposit Account or credit on the books of the Collateral
Agent or any other Secured Party in favor of any Loan Party or any other person.

 

9



--------------------------------------------------------------------------------

Section 2.03. No Limitations, Etc.

 

(1) Except for termination of a Guarantor’s obligations hereunder as expressly
provided for in Section 7.15 and except as provided in Section 2.07, the
obligations of each Guarantor hereunder will not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and will not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Secured
Obligations or otherwise (other than defense of payment or performance of
Secured Obligations). Without limiting the generality of the foregoing, except
for termination or release of a Guarantor’s obligations hereunder in accordance
with the terms of Section 7.15 the obligations of each Guarantor hereunder, to
the fullest extent permitted by applicable law, will not be discharged or
impaired or otherwise affected by, and each Guarantor hereby waives any defense
to the enforcement hereof by reason of:

 

  (a) the failure of the Collateral Agent or any other Secured Party to assert
any claim or demand or to exercise or enforce any right or remedy under the
provisions of any Loan Document or otherwise;

 

  (b) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;

 

  (c) the failure to perfect any security interest in, or the release of, any of
the Collateral held by or on behalf of the Collateral Agent or any other Secured
Party for the Secured Obligations;

 

  (d) any default, failure or delay, willful or otherwise, in the performance of
the Secured Obligations;

 

  (e) any illegality, lack of validity or enforceability of any Secured
Obligation;

 

  (f) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy or reorganization of any Loan Party;

 

  (g) the existence of any claim, set-off or other rights that the Guarantors
may have at any time against the Borrower, the Collateral Agent, any other
Secured Party or any other person, whether in connection herewith, the other
Loan Documents or any unrelated transactions; provided that nothing herein will
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

  (h) any action permitted or authorized hereunder; or

 

10



--------------------------------------------------------------------------------

  (i) any other circumstance (including any statute of limitations) or any act
or omission that may in any manner or to any extent vary the risk of any
Guarantor or otherwise operate as a defense to, or a legal or equitable
discharge of, the Borrower or any Guarantor or any other guarantor or surety
(other than the Payment in Full or performance of the Secured Obligations).

 

(2) Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Secured Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release, substitute or
add any one or more other guarantors or obligors upon or in respect of the
Secured Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

(3) To the fullest extent permitted by applicable law and except for termination
or release of a Guarantor’s obligations hereunder in accordance with the terms
of Section 7.15 hereof, each Guarantor waives any defense based on or arising
out of any defense of any other Loan Party or the unenforceability of the
Secured Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of any other Loan Party, other than, after all
Commitments have been terminated, the Payment in Full or performance of all the
Secured Obligations. The Collateral Agent and the other Secured Parties may
exercise any right or remedy available to them against any other Loan Party
pursuant to this Agreement or the other Loan Documents, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent that after giving effect thereto there shall have been Payment in Full in
respect of all Secured Obligations. To the fullest extent permitted by
applicable law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any other Loan Party, as the case may be, or
any security.

Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
will continue to be effective or be reinstated if, at any time, payment, or any
part thereof, of any Secured Obligation is rescinded or must otherwise be
restored by the Collateral Agent or any other Secured Party upon the bankruptcy
or reorganization of the Borrower or any other Loan Party or otherwise.

Section 2.05. Agreement To Pay; Contribution; Subrogation.

 

(1) In furtherance of the foregoing and not in limitation of any other right
that the Collateral Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Loan Party to
pay any Secured Obligation when and as the same becomes due and payable, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will pay, or cause to be paid, to the
Collateral Agent for distribution to the applicable Secured Parties in cash the
amount of such unpaid Secured Obligation.

 

11



--------------------------------------------------------------------------------

(2) Subject to the foregoing clause (1), to the extent that any Guarantor, under
this Agreement or the Credit Agreement as a joint and several obligor, repays
any of the Secured Obligations constituting Loans or other advances made to or
reimbursement obligations owed by another Loan Party under the Credit Agreement
(an “Accommodation Payment”), then the Guarantor making such Accommodation
Payment will be entitled to contribution and indemnification from, and be
reimbursed by, each of the other Guarantors in an amount equal to a fraction of
such Accommodation Payment, the numerator of which fraction is such other
Guarantor’s Allocable Amount and the denominator of which is the sum of the
Allocable Amounts of all of the Guarantors; provided that such rights of
contribution and indemnification will be subordinated to the Payment in Full of
the Secured Obligations. As of any date of determination, the “Allocable Amount”
of each Guarantor will be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Guarantor hereunder
and under the Credit Agreement without:

 

  (a) rendering such Guarantor “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code of the United States, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”);

 

  (b) leaving such Guarantor with unreasonably small capital or assets, within
the meaning of Section 548 of the Bankruptcy Code of the United States,
Section 4 of the UFTA, or Section 5 of the UFCA;

 

  (c) leaving such Guarantor unable to pay its debts as they become due within
the meaning of Section 548 of the Bankruptcy Code of the United States or
Section 4 of the UFTA, or Section 5 of the UFCA; or

 

  (d) otherwise rendering such Guarantor’s obligation under Section 2 of this
Agreement void or voidable under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law.

Upon payment by any Guarantor of any sums to the Collateral Agent as provided
above, all rights of such Guarantor against the Borrower, any other Loan Party
or any other Guarantor arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise will in all
respects be subject to Article VI.

Section 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition and assets of the
Borrower and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Secured Obligations and the nature, scope and
extent of the risks that such Guarantor assumes and incurs hereunder, and agrees
that no Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

 

12



--------------------------------------------------------------------------------

Section 2.07. Maximum Liability. Each Guarantor and, by its acceptance of this
guarantee, each Agent and each other Secured Party hereby confirms that it is
the intention of all such persons that this guarantee and the Secured
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this guarantee and the
Secured Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Secured Parties and the Guarantors hereby irrevocably agree that
the Secured Obligations of the Guarantors under this guarantee at any time are
limited to the maximum amount as will result in the Secured Obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

ARTICLE III

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Secured Obligations, each Grantor hereby pledges to the
Collateral Agent, its successors and permitted assigns, for the ratable benefit
of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Grantor’s right, title and interest
in, to and under:

 

(1) the Equity Interests (a) directly owned by such Grantor as of the Closing
Date (including those Equity Interests listed on Schedule I) and (b) obtained by
such Grantor after the Closing Date and, in each case, the certificates
representing all such Equity Interests, in each case, other than any Excluded
Assets (the Equity Interests described in the foregoing clauses (a) and (b),
collectively, but excluding any Excluded Assets, the “Pledged Stock”);

 

(2) the promissory notes and any instruments evidencing Indebtedness (a) owned
by such Grantor as of the Closing Date (including those promissory notes and any
instruments evidencing Indebtedness listed on Schedule I) and (b) issued to such
Grantor after the Closing Date and having an aggregate principal amount in
excess of $15 million, in each case, other than any Excluded Assets (the
instruments described in the foregoing clauses (a) and (b), collectively, but
excluding any Excluded Assets, the “Pledged Debt Securities”);

in each case, including all interest, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all Pledged Debt Securities (except to the extent
constituting an Excluded Asset or otherwise excluded from the Collateral
pursuant to this Agreement);

 

(3) subject to Section 3.05 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of, the securities
referred to in the foregoing clauses (1) and (2);

 

13



--------------------------------------------------------------------------------

(4) subject to Section 3.05 hereof, all rights and privileges of such Grantor
with respect to the securities and other property referred to in the foregoing
clauses (1), (2) and (3) above; and

 

(5) all proceeds of any of the foregoing items referred to in clauses
(1) through (4) above, but excluding any Excluded Assets (the items referred to
in clauses (1) through (5) of this Section 3.02, collectively, the “Pledged
Collateral”).

Notwithstanding anything to the contrary in this Agreement or any other Security
Document, no representation, warranty, covenant or any other provision in this
Agreement or any other Security Document will apply to and none of the Pledged
Stock, Pledged Debt Securities or Pledged Collateral will include nor will the
security interests granted hereunder attach to any Excluded Asset.

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto
(in each case other than any Excluded Assets), unto the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, forever, subject, however, to the terms, covenants and conditions
hereinafter set forth and in each case subject to the Credit Agreement.

Section 3.02. Delivery of the Pledged Collateral.

 

(1) Subject to any applicable Intercreditor Agreement(s), each Grantor agrees,
within the time periods required hereunder or under the Credit Agreement (as
applicable) (or at such later date as any Agent may agree, in its sole
discretion) to deliver or cause to be delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, any and all Pledged Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments, are required to be delivered pursuant to paragraph (2) of this
Section 3.02.

 

(2) Subject to any applicable Intercreditor Agreement(s), each Grantor will use
its commercially reasonable efforts to cause any Indebtedness for borrowed money
that would otherwise constitute Pledge Collateral if in the form of a promissory
note and having an aggregate principal amount in excess of $15 million owed to
such Grantor by any Person to be evidenced by a duly executed promissory note
that is pledged and delivered (within 60 days (or such longer period as any
Agent may agree, in its sole discretion) at the time of delivery of the next
Required Financial Statements after receipt thereof), to the Collateral Agent,
for the ratable benefit of the Secured Parties, pursuant to the terms hereof;
provided that the foregoing requirement will not apply to (a) instruments, notes
and debt securities that are promptly deposited into an investment or securities
account or (b) checks received in the ordinary course of business. To the extent
any such promissory note is a demand note, each Grantor party thereto agrees, if
requested in writing by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default unless such demand would not be commercially
reasonable or would otherwise expose such Grantor to liability to the maker.

 

14



--------------------------------------------------------------------------------

(3) Upon delivery to the Collateral Agent, (a) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (1) and (2) of this
Section 3.02 will be accompanied by stock powers or note powers, as applicable,
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Collateral Agent and (b) all other property composing part of the Pledged
Collateral delivered pursuant to the terms of this Agreement will be
accompanied, to the extent necessary to perfect the security interest in or
allow realization on the Pledged Collateral, by proper instruments of assignment
duly executed by the applicable Grantor as the Collateral Agent may reasonably
request. Each delivery of Pledged Securities will be accompanied by a schedule
describing the securities, which schedule will be attached hereto as Schedule I
(or a supplement to Schedule I, as applicable) and made a part hereof; provided
that failure to attach any such schedule hereto will not affect the validity of
such pledge of such Pledged Securities. Each schedule so delivered will
supplement any prior schedules so delivered.

 

(4) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Grantor will be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of creating, perfecting or
making enforceable the Security Interest in any Pledged Collateral of such
Grantor and no security agreements or pledge agreements governed under the laws
of any non-U.S. jurisdiction will be required.

Section 3.03. Representations, Warranties and Covenants. Each Grantor represents
and warrants (but solely to the extent (and at the times) required by the Credit
Agreement) and covenants to and with the Collateral Agent, for the ratable
benefit of the Secured Parties that:

 

(1) Schedule I correctly sets forth, as of the Closing Date, (a) all of the
Pledged Stock owned by such Grantor on the Closing Date and the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and (b) all of the Pledged Debt
Securities owned by such Grantor on the Closing Date;

 

(2) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a Person that is not a Subsidiary of any
Grantor, to the best of each Grantor’s knowledge) have been duly and validly
authorized and issued by the issuers thereof and (a) in the case of Pledged
Stock, are fully paid and non-assessable (to the extent such concepts are
applicable to such Pledged Stock and other than with respect to Pledged Stock
consisting of membership interests of limited liability companies to the extent
provided in Sections 18-502 and 18-607 of the Delaware Limited Liability Company
Act) and (b) in the case of Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a Person that is not a Subsidiary of any
Grantor, to the best of each Grantor’s knowledge) are legal, valid and binding
obligations of the issuers thereof, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

 

15



--------------------------------------------------------------------------------

(3) except for the security interests granted hereunder, each Grantor:

 

  (a) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantor;

 

  (b) holds the same free and clear of all Liens, other than Permitted Liens;

 

  (c) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction permitted by the Credit
Agreement and other than Permitted Liens; and

 

  (d) subject to the rights of such Grantor under the Loan Documents to dispose
of Pledged Collateral, will use commercially reasonable efforts to defend its
title or interest hereto or therein against any and all Liens (other than
Permitted Liens), however arising, of all persons;

 

(4) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Stock (other than Pledged Stock that is
partnership interests) is and will continue to be freely transferable and
assignable, and, except for limitations existing on the Closing Date (or the
date of acquisition thereof, as applicable) in the articles or certificate of
incorporation, bylaws or other organizational documents of any Subsidiary that
is not a wholly owned Subsidiary, none of the Pledged Stock is or will be
subject to any option, right of first refusal, shareholders agreement, charter
or by-law provisions or contractual restriction of any nature that might
reasonably be expected to prohibit, impair, delay or otherwise affect, in any
material respect, the pledge of such Pledged Stock hereunder, the sale or
disposition thereof pursuant hereto or the exercise by the Collateral Agent of
rights and remedies hereunder;

 

(5) each Grantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

 

(6) other than as set forth in the Credit Agreement or the schedules thereto, no
consent or approval of any Governmental Authority, any securities exchange or
any other Person was or is necessary to the validity of the pledge effected
hereby (other than such as have been obtained and are in full force and effect);

 

(7) as of the Closing Date, this Agreement is effective to create in favor of
the Collateral Agent (for the ratable benefit of the Secured Parties) a legal,
valid and enforceable security interest in the Pledged Collateral described
herein and proceeds thereof;

 

(8)

Each Grantor acknowledges and agrees that, to the extent any interest in any
limited liability company or limited partnership controlled by any Grantor and
pledged under Section 3.01 is a “security” within the meaning of Article 8 of
the UCC and is governed by Article 8 of the UCC, such interest shall be
represented by a certificate. Each Grantor further acknowledges and agrees that
with respect to any interest in any limited liability company or limited
partnership Controlled on or after the Closing Date by such Grantor

 

16



--------------------------------------------------------------------------------

  and pledged hereunder that is not a “security” within the meaning of Article 8
of the UCC, such Grantor shall at no time elect to treat any such interest as a
“security” within the meaning of Article 8 of the UCC, nor shall such interest
be represented by a certificate, unless such election and such interest is
thereafter represented by a certificate that, subject to any applicable
Intercreditor Agreement(s), within 60 days after such election (or at such later
date as the Administrative Agent may agree), is delivered to the Collateral
Agent pursuant to the terms hereof; and

 

(9) Notwithstanding anything to the contrary in any Loan Document, to the extent
any provision of this Agreement or the Credit Agreement excludes any assets from
the scope of the Pledged Collateral, or from any requirement to take any action
to perfect or maintain any security interest (or the priority thereof) in favor
of the Collateral Agent in the Pledged Collateral, the representations,
warranties and covenants made by any Grantor in this Agreement with respect to
the creation, perfection or priority (as applicable) of the security interest
granted in favor of the Collateral Agent (including Section 3.02) shall be
deemed not to apply to such excluded assets.

Section 3.04. Registration in Nominee Name; Denominations. To the extent
required to be delivered to the Collateral Agent in accordance with the terms of
this Agreement, the Collateral Agent, on behalf of the Secured Parties, has the
right (in its sole and absolute discretion), subject to the applicable
Intercreditor Agreement(s), to hold the Pledged Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or, if an Event of Default shall have occurred and is continuing, in its
own name as pledgee or the name of its nominee (as pledgee or as sub-agent). If
an Event of Default shall have occurred and is continuing, the Collateral Agent
will have the right to exchange the certificates representing Pledged Securities
for certificates of smaller or larger denominations for any purpose consistent
with this Agreement.

Section 3.05. Voting Rights; Dividends and Interest, Etc.

 

(1) Unless and until an Event of Default has occurred and is continuing and the
Collateral Agent has given prior written notice to the Borrower of the
Collateral Agent’s intention to exercise its rights hereunder:

 

  (a) each Grantor will be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers will not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Collateral Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same;

 

17



--------------------------------------------------------------------------------

  (b) the Collateral Agent will promptly execute and deliver to each Grantor, or
cause to be executed and delivered to such Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (a) above; and

 

  (c) each Grantor will be entitled to receive and retain any and all dividends,
interest, principal and other distributions paid on or distributed in respect of
the Pledged Collateral to the extent and only to the extent that such dividends,
interest, principal and other distributions are permitted by, and otherwise paid
or distributed in accordance with, the terms and conditions of the Credit
Agreement and applicable laws; provided that (i) any noncash dividends,
interest, principal or other distributions, payments or other consideration in
respect thereof, including any rights to receive the same to the extent not so
distributed or paid, that would constitute Pledged Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities, received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, as a result of
any merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise and (ii) any noncash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, in each case that does not constitute an Excluded Asset, will
be and become part of the Pledged Collateral, and, if received by any Grantor
will be held in trust for the benefit of the Collateral Agent, for the ratable
benefit of the Secured Parties, and (if applicable) will be promptly (and in any
event within 60 days (or such longer period as any Agent may agree, in its sole
discretion)) delivered to the Collateral Agent, for the ratable benefit of the
Secured Parties, in the same form as so received (endorsed in a manner
reasonably satisfactory to the Collateral Agent).

 

(2) If an Event of Default has occurred and is continuing and after prior
written notice by the Collateral Agent to the Borrower of the Collateral Agent’s
intention to exercise its rights hereunder, all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (1)(c) of this Section 3.05 will
cease, and all such rights will thereupon become vested, for the ratable benefit
of the Secured Parties, in the Collateral Agent, which will have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions; provided, however, that even if an Event of
Default has occurred and is continuing, any Grantor may continue to receive
dividends and distributions solely to the extent permitted under subclause
(8)(a), subclause (8)(b), subclause (8)(c), subclause (8)(d) and subclause
(8)(e) of Section 6.07 of the Credit Agreement.

 

(3)

All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 3.05 will be held in trust
for the benefit of the Collateral Agent, for the ratable benefit of the Secured
Parties, and will be (within 60 days (or such longer period as any Agent may
agree, in its sole discretion) after receipt thereof) delivered to the
Collateral Agent, for the ratable benefit of the Secured Parties, in the same
form as so received (endorsed in a manner reasonably satisfactory to the
Collateral

 

18



--------------------------------------------------------------------------------

  Agent). Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (3) subject to any
applicable Intercreditor Agreement(s) will be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other property and will be applied in accordance with Section 5.02
hereof. After all such Events of Default have been cured or waived, the
Collateral Agent will promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (1)(c) of
this Section 3.05 and that remain in such account.

 

(4) If an Event of Default has occurred and is continuing and after the
Collateral Agent shall have given prior written notice to the Borrower of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Grantor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (1)(a) of this Section 3.05, and the
obligations of the Collateral Agent under paragraph (1)(b) of this Section 3.05,
will cease, and all such rights will thereupon become vested in the Collateral
Agent, for the ratable benefit of the Secured Parties, which will have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers (subject to any applicable Intercreditor Agreement(s)); provided that
unless otherwise directed by the Required Lenders, the Collateral Agent will
have the right from time to time after an Event of Default has occurred and is
continuing to permit the Grantors to exercise such rights.

 

(5) After all such Events of Default have been cured or waived, each Grantor
will have (i) the right to exercise the voting and/or consensual rights and
powers that such Grantor would otherwise be entitled to exercise pursuant to the
terms of paragraph (1)(a) above and (ii) the right to receive and retain the
distributions that such Grantor would otherwise be entitled to receive and
retain pursuant to the terms of paragraph 1(c) above.

ARTICLE IV

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest.

 

(1) As security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of the
Secured Obligations, each Grantor hereby pledges to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, a security interest
(the “Security Interest”) in all of such Grantor’s right, title and interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

 

  (a) all Accounts;

 

19



--------------------------------------------------------------------------------

  (b) all Chattel Paper;

 

  (c) all cash, Money and Deposit Accounts;

 

  (d) all Documents;

 

  (e) all Equipment;

 

  (f) all General Intangibles;

 

  (g) all Instruments;

 

  (h) all Inventory;

 

  (i) all Investment Property;

 

  (j) all Letter-of-Credit Rights;

 

  (k) all Intellectual Property;

 

  (l) all Commercial Tort Claims, including those described on Schedule IV
hereto;

 

  (m) each of the following:

(i) Securities Accounts;

(ii) Investment Property credited to Securities Accounts from time to time and
all Security Entitlements in respect thereof; and

(iii) all cash held in any Securities Account or Deposit Account;

 

  (n) all books and Records pertaining to the Article 9 Collateral; and

 

  (o) all Proceeds, Supporting Obligations and products of any and all of the
foregoing and all collateral security and guarantees given by any person with
respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) the Article 9 Collateral will not include any Pledged Collateral
and (ii) the Article 9 Collateral (and any components comprising thereof) will
not include, this Agreement will not constitute a grant of a security interest
in, the security interest granted hereunder will not attach to and no
representation, warranty, covenant or any other provision contained in this
Agreement or any other Security Document shall apply to, any Excluded Asset.

 

(2) Subject to the limitations set forth in Section 4.01(6), each Grantor hereby
irrevocably authorizes the Collateral Agent at any time and from time to time to
file in any relevant jurisdiction any financing statements with respect to the
Collateral (including all Article 9 Collateral consisting of Pledged Collateral)
or any part thereof and amendments thereto that contain the information required
by Article 9 of the Uniform Commercial Code of each applicable jurisdiction for
the filing of any financing statement or amendment, including:

 

20



--------------------------------------------------------------------------------

  (a) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor; and

 

  (b) a description of collateral that describes such property in any manner as
the Collateral Agent may reasonably determine is necessary to ensure the
perfection of the security interest in the Collateral granted under this
Agreement, including describing such property as “all assets”, whether now owned
or hereafter acquired, or words of similar effect.

Each Grantor agrees to provide such information to the Collateral Agent promptly
upon reasonable written request.

 

(3) The Collateral Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents as may be reasonably necessary for the purpose of
perfecting, continuing, enforcing or protecting the Security Interest granted in
Intellectual Property by each Grantor, without the signature of any Grantor, and
naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party.

 

(4) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Grantor shall be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Grantor.

 

(5) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

 

(6) Notwithstanding anything to the contrary in any Loan Document, no Grantor
will be required:

 

  (a) to take, or cause to be taken, any actions to perfect the Security
Interest by any means other than (to the extent reasonably applicable):

(i) filings pursuant to the Uniform Commercial Code in the office of the
Secretary of State (or equivalent central filing office) in the jurisdiction of
organization of such Grantor;

(ii) filings in the United States Patent and Trademark Office and the United
States Copyright Office of an Intellectual Property Security Agreement;

(iii) subject to any applicable Intercreditor Agreement(s), delivery of
Collateral consisting of instruments, notes and debt securities in a principal
amount in excess of $15 million to the extent required under Section 3.02;

 

21



--------------------------------------------------------------------------------

(iv) subject to any applicable Intercreditor Agreement(s), delivery of
Collateral consisting of certificated Equity Interests to the extent required
under Section 3.02;

 

  (b) to enter, or cause to be entered, any control agreements or similar
arrangements with the Collateral Agent or the Administrative Agent with respect
to any Deposit Accounts, Securities Accounts, Commodities Accounts or other
Collateral that requires perfection by Control; or

 

  (c) to take any actions with respect to assets located outside of the United
States or in any non-United States jurisdiction or required by the laws of any
non-United States jurisdiction to create, maintain or perfect any security
interests in any such assets (it being understood that there shall be no
security agreements or pledge agreements governed under the laws of any non-U.S.
jurisdiction);

 

  (d) to deliver any landlord lien waivers, estoppels or collateral access
letters; or

 

  (e) to take any perfection action with respect to motor vehicles and other
assets subject to certificates of title or Letter-of-Credit Rights other than
the filing of Uniform Commercial Code financing statements in the office of the
secretary of state (or similar central filing office) in the jurisdiction of
organization of the applicable Grantor.

 

(7) Notwithstanding anything to the contrary in any Loan Document, to the extent
any provision of this Agreement or the Credit Agreement excludes any assets from
the scope of the Article 9 Collateral, or from any requirement to take any
action to perfect or maintain any security interest (or the priority thereof) in
favor of the Collateral Agent in the Article 9 Collateral, the representations,
warranties and covenants made by any Grantor in this Agreement with respect to
the creation, perfection or priority (as applicable) of the security interest
granted in favor of the Collateral Agent (including Section 4.01) shall be
deemed not to apply to such excluded assets.

Section 4.02. Representations and Warranties. Each Grantor represents and
warrants (but solely to the extent (and at the times) required by the Credit
Agreement) to the Collateral Agent and the Secured Parties that:

 

(1) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement.

 

(2)

The Uniform Commercial Code financing statements containing a description of the
Article 9 Collateral that have been prepared by the Collateral Agent for filing
in the office specified in Schedule III constitute all the filings, recordings
and registrations (except as set forth in the following clause (3)) that are, as
of the Closing Date, necessary

 

22



--------------------------------------------------------------------------------

  to publish notice of, protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Collateral Agent (for the
ratable benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing of Uniform Commercial
Code financing statements in the office of the Secretary of State (or equivalent
central filing office) of the applicable jurisdiction.

 

(3) Each Grantor represents and warrants that a fully executed Intellectual
Property Security Agreement containing a description of all Article 9 Collateral
existing on the Closing Date and consisting of material Intellectual Property
owned by such Grantor with respect to United States Patents (and Patents for
which United States applications are pending), United States registered
Trademarks (and Trademarks for which United States registration applications are
pending) and United States registered Copyrights (and Copyrights for which
United States registration applications are pending) was delivered on the
Closing Date to the Collateral Agent for recording with the United States Patent
and Trademark Office and the United States Copyright Office pursuant to 35
U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable.

 

(4) The Security Interest constitutes (a) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the Secured
Obligations; (b) subject to the filings described in Section 4.02(2), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code in the central filing office of such jurisdictions; and
(c) subject to the filings described in Section 4.02(3), a security interest
that shall be perfected in all Intellectual Property in which a security
interest may be perfected upon the receipt and recording of an Intellectual
Property Security Agreement with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable. Subject to
Section 4.01(6), the Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral, subject to Permitted Liens.

 

(5) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, other than Permitted Liens. None of the Grantors has filed or consented to
the filing after the Closing Date of (a) any financing statement or analogous
document under the Uniform Commercial Code or any other applicable laws covering
any Article 9 Collateral; (b) any assignment in which any Grantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office; or (c) any assignment in which any Grantor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens or in connection with any permitted disposition
thereof in accordance with the terms of the Credit Agreement.

 

(6) None of the Grantors holds any Commercial Tort Claim individually in excess
of $15 million as of the Closing Date except as indicated on Schedule IV.

 

23



--------------------------------------------------------------------------------

(7) As to itself and its Article 9 Collateral consisting of material
Intellectual Property owned by each Grantor with respect to the United States
(the “Intellectual Property Collateral”), to each Grantor’s knowledge, as of the
Closing Date:

 

  (a) The Intellectual Property Collateral set forth on Schedule II includes all
of the material Patents, Trademarks and Copyrights owned by such Grantor as of
the date hereof;

 

  (b) The Intellectual Property Collateral owned by such Grantors has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or in any similar office in any foreign jurisdiction), and is valid and
enforceable, except as would not reasonably be expected to have a Material
Adverse Effect. Such Grantor is not aware of any uses of any item of
Intellectual Property Collateral that would be expected to lead to such item
becoming invalid or unenforceable, except as would not reasonably be expected to
have a Material Adverse Effect;

 

  (c) Such Grantor has made or performed in the ordinary course of Grantor’s
business, acts, including filings, recordings and payment of all required fees
and taxes, required to maintain and protect its interest in each and every item
of Intellectual Property Collateral owned by such Grantor in full force and
effect in the United States, and such Grantor has used proper statutory notice
in connection with its use of each Patent, Trademark and Copyright owned by such
Grantor in the Intellectual Property Collateral, in each case, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect;

 

  (d) With respect to each IP Agreement, the absence, termination, cancellation,
breach or violation of which would reasonably be expected to have a Material
Adverse Effect: (A) such Grantor has not received any notice of termination or
cancellation under such IP Agreement; (B) such Grantor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured or waived; and (C) neither such Grantor nor, to the knowledge
of Grantor, any other party to such IP Agreement is in breach or default thereof
in any material respect, and no event has occurred that, with notice or lapse of
time or both, would constitute such a breach or default or permit termination,
modification or acceleration under such IP Agreement.

 

  (e) Except as would not reasonably be expected to have a Material Adverse
Effect, no Grantor or Intellectual Property Collateral owned by such Grantor is
subject to any outstanding consent, settlement, decree, order, injunction,
judgment or ruling restricting the use of any Intellectual Property Collateral
owned by such Grantor or that would impair the validity or enforceability of
such Intellectual Property Collateral owned by such Grantor.

 

24



--------------------------------------------------------------------------------

Section 4.03. Covenants.

 

(1) Each Grantor agrees to comply with Section 5.10(3) of the Credit Agreement,
subject, for the avoidance of doubt, to Section 5.10(4) of the Credit Agreement.

 

(2) Subject to the rights of such Grantor under the Loan Documents to dispose of
Collateral and except as would otherwise be permitted by the Credit Agreement,
each Grantor will, at its own expense, use commercially reasonable efforts to
defend title to the Article 9 Collateral against all persons and to defend the
Security Interest of the Collateral Agent, for the ratable benefit of the
Secured Parties, in the Article 9 Collateral and the priority thereof against
any Lien that is not a Permitted Lien.

 

(3) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to preserve, protect and perfect the Security Interest and the rights
and remedies created hereby, including the payment of any fees and taxes
required in connection with the execution and delivery of this Agreement and the
granting of the Security Interest and the filing of any financing statements or
other documents in connection herewith or therewith.

 

(4) [Reserved].

 

(5) After an Event of Default has occurred and is continuing, and in
consultation with the Borrower, the Collateral Agent will have the right to
verify under reasonable procedures the validity, amount, quality, quantity,
value, condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification. The Collateral Agent shall have the right to share any information
it gains from such inspection or verification with any Secured Party.

 

(6) None of the Grantors will, without the Collateral Agent’s prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned),
grant any extension of the time of payment of any Accounts included in the
Article 9 Collateral, compromise, compound or settle the same for less than the
full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, in each
case, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business or consistent with prudent
business practices or as otherwise permitted under the Credit Agreement.

 

(7)

At its option, after an Event of Default has occurred and is continuing, the
Collateral Agent may discharge past due taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Article 9 Collateral, in each case, to the
extent any Grantor fails to do so as required by the Credit Agreement or this
Agreement, and each Grantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(7) will
excuse any Grantor from the

 

25



--------------------------------------------------------------------------------

  performance of, or impose any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

 

(8) Each Grantor (rather than the Collateral Agent or any Secured Party) will
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral.

 

(9) Each Grantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent
for such purpose) as such Grantor’s true and lawful agent (and attorney-in-fact)
for the purpose, after an Event of Default has occurred for so long as it is
continuing, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Grantor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto.

 

(10) In the event that any Grantor at any time or times fails to obtain or
maintain any of the policies of insurance required hereby or under the Credit
Agreement or to pay any premium in whole or part relating thereto, the
Collateral Agent may, after an Event of Default has occurred for so long as it
is continuing, without waiving or releasing any obligation or liability of the
Grantors hereunder or any Event of Default, in its sole discretion, obtain and
maintain such policies of insurance and pay such premium and take any other
actions with respect thereto as the Collateral Agent reasonably deems advisable.
All sums disbursed by the Collateral Agent in connection with this
Section 4.03(10), including reasonable attorneys’ fees, court costs, expenses
and other charges relating thereto, shall be payable, upon demand, by the
Grantors to the Collateral Agent, in accordance with Section 7.06, and shall be
additional Secured Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(1) Tangible Chattel Paper. Except to the extent otherwise provided in Article
III, if any Grantor at any time holds or acquires any Tangible Chattel Paper
evidencing an amount in excess of $15 million, such Grantor will (within 60 days
(or such longer period as any Agent may agree, in its sole discretion) after
receipt thereof) endorse, assign and deliver the same to the Collateral Agent
(or a designated bailee, in accordance with any applicable Intercreditor
Agreement(s)), accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.

 

26



--------------------------------------------------------------------------------

(2) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated by the Borrower in good
faith to exceed $15 million, such Grantor shall (within 60 days (or such longer
period as any Agent may agree, in its sole discretion) after determination
thereof) notify the Collateral Agent thereof in a writing signed by such
Grantor, including a summary description of such claim, and grant to the
Collateral Agent in writing a security interest therein and in the proceeds
thereof, all under the terms and provisions of this Agreement, with such writing
to be in form and substance reasonably satisfactory to the Collateral Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Credit Agreement or as would not reasonably be
expected to result in a Material Adverse Effect:

 

(1) Each Grantor agrees that it will not knowingly do any act or omit to do any
act (and will exercise commercially reasonable efforts to contractually prohibit
its licensees from doing any act or omitting to do any act) whereby any material
Patent owned by such Grantor that is necessary to the normal conduct of such
Grantor’s business may become prematurely invalidated, abandoned, lapsed or
dedicated to the public, and agrees that it will take commercially reasonable
steps with respect to any material products covered by any such Patent as
necessary to establish and preserve its rights under applicable patent laws.

 

(2) Each Grantor will, and will use its commercially reasonable efforts to
contractually require its licensees and its sublicensees to, for each material
Trademark owned by such Grantor and necessary to the normal conduct of such
Grantor’s business:

 

  (a) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use;

 

  (b) maintain the quality of products and services offered under such
Trademark;

 

  (c) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law; and

 

  (d) not knowingly use or knowingly permit its licensees’ use of such Trademark
in violation of any third-party rights.

 

(3) Each Grantor will, and will use its commercially reasonable efforts to cause
its licensees and its sublicensees to, for each work covered by a material
Copyright owned by such Grantor and necessary to the normal conduct of such
Grantor’s business and that it publishes, displays and distributes, use a
copyright notice as necessary and sufficient to establish and preserve its
rights under applicable copyright laws.

 

(4) Each Grantor shall notify the Collateral Agent promptly if it knows that any
material Patent, Trademark or Copyright owned by such Grantor and necessary to
the normal conduct of such Grantor’s business may imminently become abandoned,
lapsed or dedicated to the public, or of any materially adverse determination or
development, excluding office actions and similar determinations or developments
in the United States Patent and Trademark Office, United States Copyright
Office, any court, or any similar office of any country, regarding such
Grantor’s ownership of any such material Patent, Trademark or Copyright or its
right to register or maintain the same.

 

27



--------------------------------------------------------------------------------

(5) Each Grantor, either itself or through any agent, employee, licensee or
designee, will, upon the reasonable request of the Collateral Agent, execute and
deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in each Patent, Trademark, or Copyright listed in each updated
Perfection Certificate (or in any applicable specified information contained in
the Perfection Certificate) furnished pursuant to Section 5.04(6) of the Credit
Agreement.

 

(6) Each Grantor will exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office with respect to maintaining and
pursuing each application owned by such Grantor relating to any material Patent,
Trademark and/or Copyright (and obtaining the relevant grant or registration)
necessary to the normal conduct of such Grantor’s business and to maintain
(a) each such Patent and (b) the registrations of each such Trademark and each
such Copyright, including, when applicable and necessary in such Grantor’s
reasonable business judgment, timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if any Grantor believes necessary in its reasonable business
judgment, to initiate opposition, interference and cancellation proceedings
against third parties.

 

(7) In the event that any Grantor knows or has reason to know that any Article 9
Collateral consisting of a material Patent, Trademark or Copyright necessary to
the normal conduct of its business has been materially infringed,
misappropriated or diluted by a third party, such Grantor will promptly notify
the Collateral Agent and will, if such Grantor deems it necessary in its
reasonable business judgment, promptly take actions as are reasonably
appropriate under the circumstances.

Section 4.06. Intercreditor Relations. Notwithstanding anything herein to the
contrary, (1) the Grantors and the Collateral Agent acknowledge that the
exercise of certain of the Collateral Agent’s rights and remedies hereunder are
subject to the provisions of the Closing Date Intercreditor Agreement and any
other applicable Intercreditor Agreement(s) and (2) prior to the Discharge of
ABL Claims (or such other applicable date), any obligation hereunder to
physically deliver any ABL Priority Collateral (or other applicable Collateral)
to the Collateral Agent shall be deemed satisfied by the delivery to the ABL
Collateral Agent or other applicable Debt Representative, acting as gratuitous
bailee for the Collateral Agent in accordance with the Closing Date
Intercreditor Agreement or other applicable Intercreditor Agreement(s). The
failure of the Collateral Agent or any other Secured Party to immediately
enforce any of its rights and remedies hereunder (as a result of the terms of
any applicable Intercreditor Agreement(s) or otherwise) shall not constitute a
waiver of any such rights and remedies. In the event of any conflict or
inconsistency between the terms of the Closing Date Intercreditor Agreement or
any other applicable Intercreditor Agreement(s) and this Agreement, the terms of
such Intercreditor Agreement shall govern and control. In the event of any such
conflict, each Grantor may act (or omit to act) in accordance with such
Intercreditor Agreement and shall not be in breach, violation or default of its
obligations hereunder or under any other Loan Document by reason of doing so.

 

28



--------------------------------------------------------------------------------

ARTICLE V

REMEDIES

Section 5.01. Remedies Upon Default. If an Event of Default has occurred and is
continuing, each Grantor agrees to deliver each item of Collateral to the
Collateral Agent (or a designated bailee, in accordance with any applicable
Intercreditor Agreement(s)) on demand, and it is agreed that the Collateral
Agent shall have the right, subject to applicable law and any applicable
Intercreditor Agreement(s), to take any of or all the following actions at the
same or different times: (1) with respect to any Article 9 Collateral consisting
of Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Collateral Agent or to license or sublicense,
whether general, special or otherwise, and whether on an exclusive or a
non-exclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Grantor hereby agrees to use) and (2) to take
possession of the Article 9 Collateral and without liability for trespass to the
applicable Grantor to enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of, removing or selling the Article
9 Collateral and, generally, to exercise any and all rights afforded to a
secured party under the applicable Uniform Commercial Code or other applicable
law. Without limiting the generality of the foregoing rights and remedies, each
Grantor agrees that the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law (including the Uniform Commercial
Code), to sell or otherwise dispose of all or any part of the Collateral at a
public or private sale or at any broker’s board or on any securities exchange,
for cash, upon credit or for future delivery as the Collateral Agent shall deem
appropriate. The Collateral Agent shall be authorized in connection with any
sale of a security (if it deems it advisable to do so) pursuant to the foregoing
to restrict the prospective bidders or purchasers to persons who represent and
agree that they are purchasing such security for their own account, for
investment, and not with a view to the distribution or sale thereof. Upon
consummation of any such sale of Collateral pursuant to this Section 5.01, the
Collateral Agent shall have the right to assign, transfer and deliver to the
purchaser or purchasers thereof the Collateral so sold. Each such purchaser at
any such sale shall hold the property sold absolutely, free from any claim or
right on the part of any Grantor, and each Grantor hereby waives and releases
(to the extent permitted by law) all rights of redemption, stay, valuation and
appraisal that such Grantor now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.

The Collateral Agent shall give the applicable Grantors ten Business Days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral,

 

29



--------------------------------------------------------------------------------

or portion thereof, will first be offered for sale at such board or exchange.
Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice (if any) of such sale. The Collateral, or the portion
thereof, to be sold at any such sale may be sold in one lot as an entirety or in
separate parcels in the Collateral Agent’s own right or by one or more agents
and contractors, upon any premises owned, leased, or occupied by any Grantor and
the Collateral Agent and any such agent or contractor, in conjunction with any
such sale, may augment the Inventory to be sold with other goods (all of which
other goods shall remain the sole property of the Collateral Agent or such agent
or contractor), all as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase, free (to the extent permitted by law)
from any right of redemption, stay, valuation or appraisal on the part of any
Grantor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to such
Secured Party from any Grantor as a credit against the purchase price, and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the UCC or its
equivalent in other jurisdictions.

Without limiting any other rights of the Collateral Agent under this Agreement,
for the purpose of enabling Collateral Agent to exercise rights and remedies
under Article V at such time as Collateral Agent shall be lawfully entitled to
exercise, after an Event of Default has occurred and is continuing, such rights
and remedies, and for no other purpose, each Grantor hereby grants to the
Collateral Agent, to the extent licensable, and to the extent not resulting in a
material breach, material violation or termination of any Trademark License, a
royalty free, non-exclusive, irrevocable license (such license to be effective
after an Event of Default has occurred

 

30



--------------------------------------------------------------------------------

and while it is continuing), to use, apply, and affix any Trademark in which any
Grantor now or hereafter has rights, solely in connection with the Collateral
Agent’s enforcement of rights or remedies hereunder, including in connection
with any sale or other disposition of Inventory, provided that such use is
consistent with the use of such Trademark employed by the Grantor in the
ordinary conduct of such Grantor’s business and Grantor shall have rights of
quality control and inspection that are reasonably necessary to maintain the
validity and enforceability of such Trademarks. As to each Grantor, the license
granted hereby shall remain in full force and effect until such Grantor
hereunder is released hereunder in accordance with Section 7.15 of this
Agreement.

Any exercise of remedies by the Collateral Agent shall be subject to the
applicable Intercreditor Agreement(s).

Section 5.02. Application of Proceeds.

 

(1) Subject to the terms of any applicable Intercreditor Agreement(s), the
Collateral Agent will promptly apply the proceeds, moneys or balances of any
collection or sale of Collateral, as well as any Collateral consisting of cash,
in the following order of priority:

 

  (a) first, to all amounts owing to the Collateral Agent or the Administrative
Agent pursuant to any of the Loan Documents in its capacity as such in respect
of (i) the preservation of Collateral or its security interest in the Collateral
or (ii) with respect to enforcing the rights of the Secured Parties under the
Loan Documents;

 

  (b) second, to the extent proceeds remain after the application pursuant to
preceding clause (a), to all other amounts owing to the Administrative Agent or
Collateral Agent pursuant to any of the Loan Documents in its capacity as such;

 

  (c) third, to the extent proceeds remain after the application pursuant to
preceding clauses (a) through (b), to an amount equal to the outstanding Secured
Obligations shall be paid to the Secured Parties as provided in clause
(4) below, with each Secured Party receiving an amount equal to its outstanding
Secured Obligations or, if the proceeds are insufficient to pay in full all such
Secured Obligations, its pro rata share of the amount remaining to be
distributed; and

 

  (d) fourth, to the extent proceeds remain after the application pursuant to
preceding clauses (a) through (c), inclusive, and following the payment in full
of the Secured Obligations, to the relevant Loan Party, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.

 

(2) If any payment to any Secured Party pursuant to this Section 5.02 of its pro
rata share of any distribution would result in overpayment to such Secured
Party, such excess amount shall instead be distributed in respect of the unpaid
Secured Obligations of the other Secured Parties, with each Secured Party whose
Secured Obligations have not been Paid in Full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Secured Obligations of such Secured Party and the denominator of which is the
unpaid Secured Obligations of all Secured Parties entitled to such distribution.

 

31



--------------------------------------------------------------------------------

(3) Subject to the terms of any applicable Intercreditor Agreement(s), all
payments required to be made hereunder shall be made to the Administrative Agent
or Collateral Agent, as applicable, for the account of such Secured Parties or
as the Administrative Agent or Collateral Agent may otherwise direct in
accordance with the Loan Documents.

 

(4) For purposes of applying payments received in accordance with this
Section 5.02, the Collateral Agent will be entitled to rely upon (a) the
Administrative Agent and (b) the applicable Secured Parties with respect to
payments of Specified Hedge Agreements (which the Administrative Agent and each
other Secured Party agrees (or shall agree) to provide upon request of the
Collateral Agent) of the outstanding Secured Obligations of the Loan Parties
owed to the Secured Parties.

 

(5) Subject to the other limitations (if any) set forth herein and in the other
Loan Documents, it is understood that the Loan Parties will remain liable (as
and to the extent set forth in herein except to the extent that any of the
foregoing are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from the Collateral Agent’s gross
negligence, bad faith or willful misconduct) to the extent of any deficiency
between the amount of the proceeds of the Collateral and the aggregate amount of
the Secured Obligations of the Loan Parties.

 

(6) It is understood and agreed by each Loan Party that the Collateral Agent
will have no liability for any determinations made by it in this Section 5.02
except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such person’s own gross negligence, bad faith or willful misconduct.
Each Loan Party also agrees that the Collateral Agent may (but shall not be
required to), at any time and in its sole discretion, and with no liability
resulting therefrom, petition a court of competent jurisdiction regarding any
application of Collateral in accordance with the requirements hereof and of each
applicable Intercreditor Agreement, and the Collateral Agent shall be entitled
to wait for, and may conclusively rely on, any such determination.

 

(7) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Collateral Agent will not be required to marshal the Collateral or
any guarantee of the Secured Obligations or to resort to the Collateral or any
such Guarantee in any particular order.

Section 5.03. Securities Act, Etc. In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or

 

32



--------------------------------------------------------------------------------

part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, in its sole and absolute discretion, may (1) proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (2) approach and negotiate with a single potential
purchaser to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent will incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached. The provisions of this Section 5.03 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
For avoidance of doubt, no Grantor shall be required hereunder or under any
other Loan Document to take or cause the issuer of any Pledged Collateral take
any action to register any Pledged Collateral for public sale under the Federal
Securities Laws or Blue Sky or other state securities laws.

ARTICLE VI

INDEMNITY, SUBROGATION AND SUBORDINATION

Section 6.01. Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment is
made by any Guarantor under this Agreement in respect of any Secured Obligation
of the Borrower, the Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Guarantor are sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part a
Secured Obligation of the Borrower, the Borrower will indemnify such Guarantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.

Section 6.02. Contribution and Subrogation. Subject to Section 2.07, each
Guarantor (a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof)
that, in the event a payment shall be made by any other Guarantor hereunder in
respect of any Secured Obligation or assets of any other Guarantor are sold
pursuant to any Security Document to satisfy any Secured Obligation owed to any
Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not have
been fully indemnified by the Borrower as provided in Section 6.01 hereof, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator will be the aggregate net worth
of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party

 

33



--------------------------------------------------------------------------------

hereto pursuant to Section 7.16 hereof, the date of the supplement hereto
executed and delivered by such Guarantor). Any Contributing Guarantor making any
payment to a Claiming Guarantor pursuant to this Section 6.02 shall be
subrogated to the rights of such Claiming Guarantor under Section 6.01 hereof to
the extent of such payment.

Section 6.03. Subordination.

 

(1) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 6.01 and 6.02 hereof and all other rights of
indemnity, contribution or subrogation of the Guarantors under applicable law or
otherwise will be fully subordinated to the Payment in Full of the Secured
Obligations until such time as this Agreement has been terminated in accordance
with Section 7.15(1) or, with respect to any such Guarantor, until such
Guarantor is released in accordance with Section 7.15(2). No failure on the part
of the Borrower or any Guarantor to make the payments required by Sections 6.01
and 6.02 hereof (or any other payments required under applicable law or
otherwise) will in any respect limit the obligations and liabilities of the
Borrower with respect to the Secured Obligations or any Guarantor with respect
to its obligations hereunder.

 

(2) The Borrower and each Guarantor hereby agree that all Indebtedness owed by
it to the Borrower, any other Guarantor or any Restricted Subsidiary
(collectively, the “Subordinated Creditors”) will be fully subordinated to the
prior Payment in Full of the Secured Obligations; provided, however, that each
of the following shall be permitted: payments permitted under the Credit
Agreement, including payments of regularly scheduled principal and interest
(including default interest and any “AHYDO” catch-up payment) on such
Indebtedness, fees related to such Indebtedness, indemnity and expense
reimbursement payments in connection with such Indebtedness, and mandatory
prepayments, mandatory redemptions and mandatory purchases of any such
Indebtedness (including any principal, premium or interest with respect
thereto), in each case pursuant to the terms of such Indebtedness. A
Subordinated Creditor will automatically be released from its obligations
hereunder upon the consummation of any transaction permitted by the Credit
Agreement as a result of which the Subordinated Creditor ceases to be a
Restricted Subsidiary of the Borrower.

ARTICLE VII

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder shall (except as
otherwise permitted herein) be in writing and given as provided in Section 10.01
of the Credit Agreement. All communications and notices hereunder to any Grantor
will be given to it in care of the Borrower, with such notice to be given as
provided in Section 10.01 of the Credit Agreement.

Section 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Grantor hereunder
will be absolute and unconditional irrespective of:

 

(1) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Secured Obligations or
any other agreement or instrument relating to any of the foregoing;

 

34



--------------------------------------------------------------------------------

(2) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument;

 

(3) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations; or

 

(4) subject only to termination or release of a Guarantor’s obligations
hereunder in accordance with the terms of Section 7.15 hereof any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement (other than a defense of payment or performance).

Section 7.03. Limitation By Law. All obligations, rights, remedies and powers
provided in this Agreement may be exercised or performed only to the extent that
the exercise or performance thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they will not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement will become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party is delivered to the Collateral Agent and a counterpart
hereof is executed on behalf of the Collateral Agent, and thereafter will be
binding upon such party and the Collateral Agent and their respective permitted
successors and assigns, and will inure to the benefit of such party, the
Collateral Agent and the other Secured Parties and their respective permitted
successors and assigns, except that no party shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein or in the
Collateral (and any such assignment or transfer shall be void) except as
expressly permitted under the Credit Agreement. This Agreement will be construed
as a separate agreement with respect to each Loan Party and may be amended,
modified, supplemented, waived or released with respect to any Loan Party
without the approval of any other Loan Party and without affecting the
obligations of any other Loan Party hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference will be deemed to include the
permitted successors and assigns of such party, and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent or as
expressly permitted under the Credit Agreement. The Collateral

 

35



--------------------------------------------------------------------------------

Agent hereunder will at all times be the same person that is the Collateral
Agent under the Credit Agreement. Written notice of resignation by the
Administrative Agent pursuant to the Credit Agreement will also constitute
notice of resignation as the Collateral Agent under this Agreement. Upon the
acceptance of any appointment as the Administrative Agent under the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent will thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent pursuant hereto.

Section 7.06. Collateral Agent’s Fees and Expenses; Indemnification. The parties
hereto agree that the Collateral Agent will be entitled to reimbursement of its
expenses incurred hereunder as provided in Section 10.05 of the Credit Agreement
and the provisions of Section 10.05 shall be incorporated by reference herein
and apply to each Grantor mutatis mutandis.

Section 7.07. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary to
accomplish the purposes hereof, effective after an Event of Default has occurred
and while it is continuing and with written notice to the Borrower of its
exercise or intent to exercise such rights, which appointment is irrevocable and
coupled with an interest. The Collateral Agent will have the right, after an
Event of Default has occurred and while it is continuing and with written notice
to the Borrower of its exercise or intent to exercise such rights, with full
power of substitution either in the Collateral Agent’s name or in the name of
such Grantor, to:

 

(1) receive, endorse, assign or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof;

 

(2) demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral;

 

(3) ask for, demand, sue for, collect, receive and give acquittance for any and
all moneys due or to become due under and by virtue of any Collateral;

 

(4) sign the name of any Grantor on any invoice or bill of lading relating to
any of the Collateral;

 

(5) send verifications of Accounts to any Account Debtor;

 

(6) commence and prosecute any and all suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect or otherwise realize
on all or any of the Collateral or to enforce any rights in respect of any
Collateral;

 

(7) settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral;

 

(8) notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent; and

 

36



--------------------------------------------------------------------------------

(9) use, sell, assign, transfer, pledge, make any agreement with respect to or
otherwise deal with all or any of the Collateral, and to do all other acts and
things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes;

provided that nothing herein contained will be construed as requiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the nature or sufficiency of any payment received by the Collateral Agent, or
to present or file any claim or notice, or to take any action with respect to
the Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby. The Collateral Agent and the other
Secured Parties will be accountable only for amounts actually received as a
result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence, bad faith or willful misconduct.

Section 7.08. APPLICABLE LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION).

Section 7.09. Waivers; Amendment.

 

(1) No failure or delay by the Collateral Agent or any Lender in exercising any
right, power or remedy hereunder or under any other Loan Document will operate
as a waiver thereof, nor will any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Collateral Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Loan Party therefrom will in any event be
effective unless the same is permitted by paragraph (2) of this Section 7.09,
and then such waiver or consent will be effective only in the specific instance
and for the purpose for which given.

 

(2) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 10.08 of the Credit Agreement.

 

37



--------------------------------------------------------------------------------

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (1) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (2) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement is held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby.

Section 7.12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will constitute an original but all of which when
taken together will constitute but one contract, and will become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile or other electronic transmission will be as effective as
delivery of a manually signed original.

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service of Process.

 

(1) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or if such court lacks subject matter jurisdiction, the Supreme Court
of the State of New York sitting in the Borough of Manhattan) and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the transactions relating hereto or thereto, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such Federal (to the
extent permitted by law) or New York State court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Loan Document will affect any right that the Administrative Agent, the
Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Grantor, or its properties, in
the courts of any jurisdiction.

 

(2) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

38



--------------------------------------------------------------------------------

Section 7.15. Termination or Release.

 

(1) This Agreement, the guarantees made herein, the pledges made herein, the
Security Interest and all other security interests granted hereby shall
automatically terminate and be released when all the Secured Obligations have
been Paid in Full and the Lenders have no further commitment to lend under the
Credit Agreement.

 

(2) (i) Any Grantor’s obligations hereunder and all Security Interest in and
Lien on its Collateral granted by such Grantor shall automatically terminate and
be released if such Grantor is released from its obligations under its Guaranty
pursuant to Section 9.11(2)(c) of the Credit Agreement and (ii) the Security
Interest in and Lien on any Collateral shall be automatically terminated and
released in the circumstances set forth in Section 9.11(2)(a), 9.11(2)(b) or
9.11(2)(c) of the Credit Agreement, including, without limitation, in connection
with any property (and any related rights and any related assets) that is sold
or otherwise transferred to any Person that is not (and is not required to be) a
Loan Party in connection with a sale and leaseback or other transaction
permitted by the Credit Agreement.

 

(3) In connection with any termination or release pursuant to paragraph (1) or
paragraph (2) above, the Collateral Agent shall promptly execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor may
reasonably request to evidence such termination or release and take all other
actions (including return of any pledged collateral) reasonably requested by any
Grantor, at such Grantor’s expense, in connection with such release, including
authorizing such Grantor or its representatives to file any UCC amendment or
termination statements with respect to such release. Any execution and delivery
of documents pursuant to this Section 7.15 shall be without recourse to or
warranty by the Collateral Agent.

 

(4)

In the event that Rule 3-10 or Rule 3-16 of Regulation S-X of the Exchange Act
is amended, modified or interpreted by the SEC or any other relevant
Governmental Authority to require (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC (or any other Governmental Authority) of
separate financial statements of any Subsidiary of the Borrower due to the fact
that the Equity Interests of such Subsidiary constitute Collateral or are
pledged under this Agreement, then the Equity Interests of such Subsidiary shall
automatically be deemed not to be part of the Collateral to the extent necessary
not to be subject to such requirement. Notwithstanding anything to the contrary
in this Agreement, if Equity Interests of any Subsidiary are not required to be
Collateral or pledged under this Agreement solely because Rule 3-10 or Rule 3-16
of Regulation S-X of the Exchange Act would require the filing of separate
financial statements of such Subsidiary if its Equity Interests were Collateral
or so pledged, in the event that Rule 3-10 or Rule 3-16 of Regulation S-X of the
Exchange Act is amended, modified or interpreted by the SEC or any other
relevant Governmental Authority to no longer require (or is replaced

 

39



--------------------------------------------------------------------------------

  with another rule or regulation that would not require) the filing of separate
financial statements of such Subsidiary if some or all of its Equity Interests
are Collateral or pledged under this Agreement, then such Equity Interests of
such Subsidiary, unless otherwise constituting an Excluded Asset, shall
automatically be deemed part of the Collateral and pledged under this Agreement.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto
under Section 5.10 of the Credit Agreement or otherwise of a supplement in the
form of Exhibit I hereto, such Subsidiary will become a Grantor and a Guarantor
hereunder with the same force and effect as if originally named as a Grantor and
a Guarantor herein. The execution and delivery of any such supplement will not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement will remain in full force and effect
notwithstanding the addition of any new party to this Agreement.

[Signature Page Follows]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

GRANTORS:     AMNEAL PHARMACEUTICALS LLC     By:  

/s/ Chintu Patel

      Name: Chintu Patel       Title: President     AMNEAL PHARMACEUTICALS OF
NEW YORK, LLC     By:  

/s/ Chintu Patel

      Name: Chintu Patel       Title: President     AMNEAL BIOSCIENCES LLC    
By:  

/s/ James Mastakas

      Name: James Mastakas       Title: Chief Financial Officer and Treasurer  
  AMNEAL–AGILA, LLC     By:  

/s/ James Mastakas

      Name: James Mastakas       Title: Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

IMPAX LABORATORIES, LLC By:  

/s/ Bryan M. Reasons

  Name: Bryan M. Reasons   Title: Senior Vice President and Chief Financial  
          Officer IMPAX LABORATORIES USA, LLC By:  

/s/ Bryan M. Reasons

  Name: Bryan M. Reasons   Title: Chief Financial Officer MOUNTAIN, LLC By:  

/s/ Bryan M. Reasons

  Name: Bryan M. Reasons  

Title: Chief Financial Officer, Treasurer and

          Vice President

  AMEDRA PHARMACEUTICALS LLC By:  

/s/ Bryan M. Reasons

  Name: Bryan M. Reasons   Title: Chief Financial Officer TRAIL SERVICES, LLC
By:  

/s/ Bryan M. Reasons

  Name: Bryan M. Reasons   Title: Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

 

By:  

/s/ James A. Knight

  Name: James A. Knight   Title: Executive Director



--------------------------------------------------------------------------------

Exhibit I

to Guarantee and

Collateral Agreement

SUPPLEMENT NO.              dated as of                      (this
“Supplement”), to the Term Loan Guarantee and Collateral Agreement dated as of
May 4, 2018 (as amended, amended and restated, supplemented, refinanced,
replaced, extended or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”), among each of the Grantors party thereto and JPMorgan
Chase Bank, N.A. (“JPM”), as Administrative Agent for the Lenders under the
Credit Agreement referred to below (in such capacity, the “Administrative
Agent”) and as Collateral Agent for the Secured Parties (as defined therein) (in
such capacity, the “Collateral Agent”).

 

(1) Reference is made to that certain the Term Loan Credit Agreement, dated as
of May 4, 2018 (as amended, amended and restated, supplemented, refinanced,
replaced, extended or otherwise modified from time to time, the “Term Loan
Credit Agreement”), by and among AMNEAL PHARMACEUTICALS LLC, a Delaware
corporation, the Lenders party thereto from time to time and JPM, as
Administrative Agent and as Collateral Agent.

 

(2) Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement and the Guarantee
and Collateral Agreement.

 

(3) The Grantors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans under the Credit Agreement.
Section 7.16 of the Guarantee and Collateral Agreement provides that additional
Subsidiaries may become Guarantors and Grantors under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor and Grantor under the Guarantee and Collateral Agreement, in
each case in order to induce the Lenders to make additional Loans (if available
under the Credit Agreement) and as consideration for Loans previously made under
the Credit Agreement.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Guarantee and Collateral
Agreement, the New Subsidiary by its signature below becomes a Subsidiary Loan
Party, a Guarantor and a Grantor under the Guarantee and Collateral Agreement
with the same force and effect as if originally named therein as a Subsidiary
Loan Party, a Guarantor and a Grantor, and the New Subsidiary hereby [(1)]
agrees to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Loan Party, a Guarantor and a Grantor
thereunder [and (2) represents and warrants that the representations and
warranties made by it as a Grantor in Section 3.03 and Section 4.02 thereof are
true and correct, in all material respects,

 

Exhibit I-1



--------------------------------------------------------------------------------

on and as of the date hereof]1. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the Secured
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in and Lien on all the New Subsidiary’s right,
title and interest in and to the Collateral (as defined in and to the extent
required by the Guarantee and Collateral Agreement) of the New Subsidiary. Each
reference to a “Subsidiary Loan Party,” a “Guarantor,” or a “Grantor” in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.

SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (1) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally; (2) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(3) implied covenants of good faith and fair dealing.

SECTION 3. This Agreement may be executed in one or more counterparts, each of
which will constitute an original but all of which when taken together
constitutes but one contract. This Supplement will become effective when the
Collateral Agent receives a counterpart (whether by electronic transmission or
otherwise) of this Supplement that bears the signature of the New Subsidiary.

SECTION 4. The New Subsidiary hereby represents and warrants as of the date
hereof that:

 

(1) set forth on Schedule I attached hereto is a true and correct schedule of
all the Pledged Securities of the New Subsidiary as of the date hereof required
to be pledged under the Guarantee and Collateral Agreement;

 

(2) set forth on Schedule II attached hereto is a true and correct schedule of
all of the material Patents, Trademarks and Copyrights of the New Subsidiary as
of the date hereof that constitute Collateral;

 

(3) set forth on Schedule III attached hereto is a true and correct schedule of
all Commercial Tort Claims of the New Subsidiary individually in excess of
$15 million as of the date hereof; and

 

(4) set forth on Schedule IV attached hereto is the true and correct legal name
of the New Subsidiary, its jurisdiction of formation and the location of its
chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Guarantee and Collateral
Agreement shall remain in full force and effect.

 

1  Subject to the Credit Agreement, clause (2) to be included after the Closing
Date.

 

Exhibit I-2



--------------------------------------------------------------------------------

SECTION 6. THIS SUPPLEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (EXCEPT FOR CONFLICTS OF LAW
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION).

SECTION 7. In the event any one or more of the provisions contained in this
Supplement are held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.

SECTION 8. All communications and notices hereunder will be in writing and given
as provided in Section 7.01 of the Guarantee and Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

IN WITNESS WHEREOF, the New Subsidiary and the Agents have duly executed this
Supplement to the Guarantee and Collateral Agreement as of the day and year
first above written.

 

[Name of New Subsidiary] By:  

 

  Name:   Title:

 

Exhibit I-3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Collateral Agent

By:  

 

  Name:   Title:

 

Exhibit I-4



--------------------------------------------------------------------------------

Schedule I

to Supplement No.        to the

Guarantee and

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer

Certificate

  

Registered Owner

  

Number and Class of

Equity Interest

  

Percentage of Equity

Interests

                                   

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

 

Schedule I-1



--------------------------------------------------------------------------------

Schedule II

to Supplement No.        to the

Guarantee and

Collateral Agreement

PATENTS, TRADEMARKS AND COPYRIGHTS

 

Schedule II-1



--------------------------------------------------------------------------------

Schedule III

to Supplement No.        to the

Guarantee and

Collateral Agreement

COMMERCIAL TORT CLAIMS

 

Schedule III-1



--------------------------------------------------------------------------------

Schedule IV

to Supplement No.        to the

Guarantee and

Collateral Agreement

LEGAL NAME, JURISDICTION OF FORMATION

AND LOCATION OF CHIEF EXECUTIVE OFFICE

 

Schedule IV-1



--------------------------------------------------------------------------------

Exhibit II

to Guarantee and

Collateral Agreement

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT is dated as of [    ], by [•] (each,
individually, a “Grantor” and, collectively, the “Grantors”), in favor of
JPMorgan Chase Bank, N.A., in its capacity as administrative agent and
collateral agent (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Term Loan Guarantee and
Collateral Agreement dated as of May 4, 2018 (as amended, amended and restated,
supplemented, refinanced, replaced, extended or otherwise modified from time to
time, the “Security Agreement”) in favor of the Collateral Agent, pursuant to
which the Grantors are required to execute and deliver this Trademark Security
Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meanings given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. As security for
the payment or performance when due (whether at stated maturity, by acceleration
or otherwise), as the case may be, in full of the Secured Obligations, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title, and interest in or to any and all of the following Intellectual
Property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Trademark Collateral”), including:

 

  (a) all Trademarks, including all registrations and applications therefore
filed in the United States Patent and Trademark Office or any similar offices in
any State of the United States (except for “intent-to-use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of the Lanham Act has been filed,
to the extent that, and solely during the period for which, any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule I;

 

Exhibit II



--------------------------------------------------------------------------------

  (b) all goodwill associated therewith or symbolized thereby;

 

  (c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

 

  (d) all income, royalties, damages and payments now or hereafter due and
payable with respect to any of the foregoing, including damages and payments for
past or future infringement thereof.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

SECTION 4. Recordation. This Trademark Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office. Each Grantor
authorizes and requests that the Commissioner of Trademarks record this
Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. THIS TRADEMARK SECURITY AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

[Signature page follows]

 

Exhibit II



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[            ],   as Grantor By:  

 

Name:   Title:  

 

Exhibit II



--------------------------------------------------------------------------------

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

Name:   Title:  

 

Exhibit II



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Exhibit II



--------------------------------------------------------------------------------

Exhibit III

to Guarantee and

Collateral Agreement

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT is dated as of [     ], by [•] (each,
individually, a “Grantor” and, collectively, the “Grantors”), in favor of
JPMorgan Chase Bank, N.A., in its capacity as administrative agent and
collateral agent (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Term Loan Guarantee and
Collateral Agreement dated as of May 4, 2018 (as amended, amended and restated,
supplemented, refinanced, replaced, extended or otherwise modified from time to
time, the “Security Agreement”) in favor of the Collateral Agent, pursuant to
which the Grantors are required to execute and deliver this Patent Security
Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meanings given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. As security for the
payment or performance when due (whether at stated maturity, by acceleration or
otherwise), as the case may be, in full of the Secured Obligations, each Grantor
hereby pledges to the Collateral Agent, its successors and permitted assigns,
for the ratable benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the ratable benefit
of the Secured Parties, a security interest in all of such Grantor’s right,
title, and interest in or to any and all of the following Intellectual Property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Patent Collateral”), including:

 

  (a) all Patents issued or applied for in the United States, including those
listed on Schedule I;

 

  (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein;

 

Exhibit III



--------------------------------------------------------------------------------

  (c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

 

  (d) all income, royalties, damages and payments now or hereafter due and
payable with respect to any of the foregoing, including damages and payments for
past or future infringement thereof.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

SECTION 4. Recordation. This Patent Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office. The Grantor
authorizes and requests that the Commissioner of Patents record this Patent
Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. THIS PATENT SECURITY AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

[Signature page follows]

 

Exhibit III



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

[            ], 

 

as Grantor

By:

 

 

Name:

 

Title:

 

 

Exhibit III



--------------------------------------------------------------------------------

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

Name:   Title:  

 

Exhibit III



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENTS AND PATENT APPLICATIONS

 

Exhibit III



--------------------------------------------------------------------------------

Exhibit IV

to Guarantee and

Collateral Agreement

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT is dated as of [    ], by [•] (each,
individually, a “Grantor” and, collectively, the “Grantors”), in favor of
JPMorgan Chase Bank, N.A., in its capacity as administrative agent and
collateral agent (in such capacity, the “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Grantors are party to that certain Term Loan Guarantee and
Collateral Agreement dated as of May 4, 2018 (as amended, amended and restated,
supplemented, refinanced, replaced, extended or otherwise modified from time to
time, the “Security Agreement”) in favor of the Collateral Agent, pursuant to
which the Grantors are required to execute and deliver this Copyright Security
Agreement.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meanings given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. As security for
the payment or performance when due (whether at stated maturity, by acceleration
or otherwise), as the case may be, in full of the Secured Obligations, each
Grantor hereby pledges to the Collateral Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title, and interest in or to any and all of the following Intellectual
Property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Copyright Collateral”), including:

 

  (a) all Copyright in any work subject to the copyright laws of the United
States, whether as author, assignee, transferee or otherwise;

 

  (b) all registrations and applications for registration of any such copyright
in the United States, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office and
the right to obtain all renewals thereof, including those listed on Schedule I;

 

  (c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing; and

 

Exhibit IV



--------------------------------------------------------------------------------

  (d) all income, royalties, damages and payments now or hereafter due and
payable with respect to any of the foregoing, including damages and payments for
past or future infringement thereof.

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
the Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.

SECTION 4. Recordation. This Copyright Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the grant of security
interest herein with the United States Copyright Office. Each Grantor authorizes
and requests that the United States Copyright Office record this Copyright
Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. THIS COPYRIGHT SECURITY AGREEMENT AND ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(EXCEPT FOR CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION).

[Signature page follows]

 

Exhibit IV



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

[            ],

 

as Grantor

By:

 

 

Name:

 

Title:

 

 

Exhibit IV



--------------------------------------------------------------------------------

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

By:  

 

Name:   Title:  

 

Exhibit IV



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

 

Exhibit V-1